Case 1:18-cv-00614-LO-MSN Document 273 Filed 07/26/19 Page 1 of 2 PageID# 4630



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division




    JANE DOE,

                           Plaintiff,

            V.                                              Case No. l:18-cv-614


    FAIRFAX COUNTY SCHOOL BOARD,

                           Defendant.



                                            ORDER

        This matter comes before the Court on Defendant's Motion for Approval Before Opening

 Statements ofProposed Jury Instructions JJ, KK,and LL, Dkt. 265, and Plaintiffs Motion for

 Reconsideration of Her Motion in Limine. Dkt. 268.

        Subject to further argument, the Comt preliminarily orders Defendant's Motion for

 Approval Before Opening Statements of Proposed Jury Instructions JJ, KK,and LL, Dkt. 265, is

 GRANTED IN PART AND DENIED IN PART.The Court believes the instructions proper,

 and they may be used in opening statements subject to one change. The third paragraph of

 Instruction LL will be modified to state

        Second: Mr. Smith's conduct during the March 8 incident was so severe,
        pervasive, and offensive to a reasonable person of the same sex that it effectively
        deprived Ms. Doe of equal access to the educational opportunities or benefits
        provided by the School Board;

 (alteration emphasized)in order to follow O'Malley's model instruction § 177:21.

        Also subject to further argument, the Court preliminarily orders Plaintiffs Motion for

 Reconsideration of Her Motion in Limine, Dkt. 268, is GRANTED IN PART AND DENIED
Case 1:18-cv-00614-LO-MSN Document 273 Filed 07/26/19 Page 2 of 2 PageID# 4631
